Jenkins, P. J.
1. The note sued on in this case was, by its specific terms, the joint and several obligation of the makers; and the defendant, who indorsed it without having received any portion of the consideration, was a surety thereon. The holder of the note was privileged to hold the obligors jointly or severally, and was authorized to sue one of the , makers and the indorser without joining the other maker. Barnett v. Ferris, 39 Ga. App. 206 (146 S. E. 345).
2. There was no dispute as to the execution of the note sued on, and no evidence whatever was offered by the defendant indorser in support of his plea of usury, or in contradiction of the proof on behalf of the plaintiff as to the amount of the balance due on the note. Accordingly, the verdict in favor of the plaintiff in the municipal court was demanded.
3. Under the foregoing rulings, the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Stephens and Sxdton, JJ., concur.